IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


D.K.D.,                                      : No. 330 WAL 2016
                                             :
                    Respondent               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
A.L.C.,                                      :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.